J-S51041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARK LEE-PURVIS,

                            Appellant                No. 3641 EDA 2015


                 Appeal from the PCRA Order December 17, 2015
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0004122-2012


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 23, 2016

        Appellant, Mark Lee-Purvis, appeals from the order of December 17,

2015, which dismissed, without a hearing, his first counseled petition

brought under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. On appeal, Appellant claims that he received ineffective assistance of

counsel and that his sentence is illegal. For the reasons discussed below, we

affirm.

        We take the underlying facts and procedural history in this matter

from this Court’s February 7, 2014 memorandum on direct appeal and our

independent review of the certified record.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S51041-16



                In late 2008, Tyrell Ginyard [the victim] was
          arrested on charges of violating the Uniform
          Firearms Act. Shortly thereafter, he began providing
          information about several illegal gun sales he had
          made in 2004, including two to [Appellant], in order
          to mitigate his own exposure.

                 On September 5, 2011, shortly before the
          preliminary hearing in this matter, [Appellant]
          posted to his Facebook page an image of a rat with a
          ring around it and line through it that said “I hate
          rats” and “No rats allowed.” The caption to the
          photo read “Tyrell Ginyard is a RAT . . . he frequents
          North Philly, lives in West Philly and is about to have
          a baby from a girl in South Philly (5th Street) . . . he
          tries to fit into everybody’s set and engage in all
          types of illegal activity in hopes of making people
          think he’s thorough . . . BEWARE . . . He’ll even lie
          on you to cut himself a sweet deal . . . I got a two-
          page affidavit to prove it . . . ANYBODY who knows
          him should expose his bitch ass just like me and
          bring the rat outta [sic] hiding.” The caption then
          contained a hyperlink to [the victim’s publically
          available] trial docket sheet and said “Here’s a copy
          of his court dockett [sic] sheet . . . look at his
          charges and then look at the Nolle Prosed’s [sic] . . .
          everything else is self-explanatory . . . if U don’t
          understand it inbox me and i’ll [sic] be happy to walk
          you through it . . . I’ll have a pic of this crumb later .
          . . Thank You . . . that’s my PSA for today.”

                Three days later, on September 8, 2011,
          [Appellant] posted a picture of [the victim] with the
          words “RAT BOY A/K/A TYRELL GINYARD” written
          across the picture and the word “RAT” made to look
          as if it was part of [the victim’s] necklace. The
          caption to the picture read “I told yall [sic] I was
          gonna [sic] get a pic of this crumb . . .
          RAT_BOY!!!!!” [The victim] informed Special Agent
          [Martin] Dietz of these Facebook photos.           On
          September 23, 2011, Special Agent Dietz prepared
          and served a search warrant on Facebook.com for

                                    -2-
J-S51041-16



          information related to the user “MIZ ASSAPPA
          PURVIS AKA MARK-LEE PURVIS.”

                 A search of [Appellant’s] publically-available
          Facebook page revealed that on December 10,
          201[1], [Appellant] posted a picture of a fist with the
          middle finger extended which said “FUCK YOU!
          FUCK HER TOO! Salute National Fuck You Day!!!!!!
          Which is EVERYDAY!!!!!” Below the picture, but still
          part of the image, it read, “this is a personal
          message from ME to the following ‘Dickheads’ . . .
          [names redacted for trial] Detective Martin Dietz,
          [names redacted] and Police Informant Tyrell
          Ginyard. Yall [sic] plan backfired assholes . . . now
          look who’s laughing . . . Ha-Ha-Ha-Ha-Ha . . .” The
          caption to the photo read “[i]f ya [sic] name ain’t on
          this poster and it should be-don’t think you dodged a
          bullet . . . i’ll [sic] get around to you eventually.”

                Each of these items was posted to Facebook
          account number 100000261860316, a unique user
          account bearing the name “Miz Asappa Purvis” and
          containing several photographs of [Appellant] as well
          as other information, including business Information
          and an email address, identifying [Appellant] as the
          person to whom the account corresponds.

                [Appellant] initially evaded officers who
          attempted to arrest him at his home on March 10,
          201[2], using the roof of an adjoining house to get
          away.    He surrendered with his attorney shortly
          thereafter and was taken into custody on March 14,
          201[2].

     Trial Court Opinion, 3/25/13, at 2-4 (footnote and citations to
     notes of testimony omitted).[a]

          [a] The firearms violations filed against Appellant
          ultimately were dismissed because they were filed
          beyond the applicable statute of limitations. See
          Trial Court Opinion, 3/25/13, at 1.


                                   -3-
J-S51041-16



             On September 19, 2012, a jury convicted Appellant of
      [retaliation against a witness, 18 Pa.C.S.A. § 4953, intimidation
      of a witness, 18 Pa.C.S.A. § 4952, and terroristic threats, 18
      Pa.C.S.A. § 2706]. On December 20, 2012, the trial court
      sentenced Appellant to an aggregate term of five to ten years of
      imprisonment. Thereafter, the trial court denied Appellant’s
      post-sentence motion. . . .

(Commonwealth       v.   Lee-Purvis,   No.   533   EDA   2013,   unpublished

memorandum at **1-3 (Pa. Super. filed February 7, 2014)).

      On February 7, 2014, this Court affirmed the judgment of sentence.

(See Commonwealth v. Lee-Purvis, 97 A.3d 796 (Pa. Super. 2014)

(unpublished memorandum)). Appellant did not seek leave to appeal to the

Pennsylvania Supreme Court.

      On May 19, 2014, Appellant, acting pro se, filed the instant timely

PCRA petition.   Subsequently, the PCRA court appointed counsel.      On May

31, 2015, PCRA counsel filed an amended PCRA petition.        On August 13,

2015, retained counsel entered an appearance on behalf of Appellant. On

October 23, 2015, the PCRA court granted retained counsel’s request to

adopt the previously filed amended PCRA petition. On November 19, 2015,

the PCRA court issued notice of its intent to dismiss the petition pursuant to

Pennsylvania Rule of Criminal Procedure 907(1).      Appellant did not file a

response to the Rule 907 notice, instead, on December 7, 2015, he filed a




                                    -4-
J-S51041-16



notice of appeal.1 On December 17, 2015, the PCRA court issued an opinion

dismissing Appellant’s PCRA petition.            The PCRA court did not order

Appellant to file a concise statement of errors complained of on appeal. See

Pa.R.A.P. 1925(b).        The PCRA court did not issue a Rule 1925(a) opinion.

See Pa.R.A.P. 1925(a).

        On appeal, Appellant raises the following questions for our review.

               Did the [PCRA c]ourt err in denying [Appellant’s] PCRA
        [p]etition because he raised meritorious ineffective assistance of
        counsel claims, to wit:

              a. Trial [counsel] was ineffective because:

                 (1)      he failed to provide an alibi witness at
                 the preliminary hearing and to appeal that court’s
                 determination;

                 (2)      he failed to         provide   Appellant   with
                 discovery materials;

                 (3)        he failed to raise a confrontation clause
                 issue;

                 (4)       he failed to allege a poisonous tree
                 violation;

                 (5)        he failed to argue a Brady[2] violation;
                 and


____________________________________________


1
  The Pennsylvania Rules of Appellate Procedure provide: “[a] notice of
appeal filed before the entry of the appealable order shall be treated as filed
after such entry and on the day thereof.” Pa.R.A.P. 905(a)(5).
2
    Brady v. Maryland, 373 U.S. 83 (1963).


                                           -5-
J-S51041-16



                (6)      he failed to impeach a Commonwealth
                witness;

            b. Appellate counsel was ineffective because:

                (1)   he     failed     to    challenge     the
                Commonwealth’s closing remarks on appeal; and

                (2)     he failed to preserve the weight of the
                evidence and legality of sentence claims through
                proper post-sentence motions[?]

(Appellant’s Brief, at 6).

      We review the denial of a post-conviction petition to determine

whether the record supports the PCRA court’s findings and whether its order

is otherwise free of legal error.   See Commonwealth v. Faulk, 21 A.3d

1196, 1199 (Pa. Super. 2011).       To be eligible for relief pursuant to the

PCRA, Appellant must establish, inter alia, that his conviction or sentence

resulted from one or more of the enumerated errors or defects found in 42

Pa.C.S.A. § 9543(a)(2).      See 42 Pa.C.S.A. § 9543(a)(2).      He must also

establish that the issues raised in the PCRA petition have not been

previously litigated or waived.      See 42 Pa.C.S.A. § 9543(a)(3).          An

allegation of error “is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal or in a prior

state postconviction proceeding.” 42 Pa.C.S.A. § 9544(b). Further,

            . . . a PCRA petitioner is not automatically entitled to an
      evidentiary hearing.    We review the PCRA court’s decision
      dismissing a petition without a hearing for an abuse of
      discretion.

                                     -6-
J-S51041-16



                  [T]he right to an evidentiary hearing on a post-
            conviction petition is not absolute. It is within the
            PCRA court’s discretion to decline to hold a hearing if
            the petitioner’s claim is patently frivolous and has no
            support either in the record or other evidence. It is
            the responsibility of the reviewing court on appeal to
            examine each issue raised in the PCRA petition in
            light of the record certified before it in order to
            determine if the PCRA court erred in its
            determination that there were no genuine issues of
            material fact in controversy and in denying relief
            without conducting an evidentiary hearing.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citations

omitted).

      Counsel is presumed effective, and an appellant bears the burden to

prove otherwise.   See Commonwealth v. McDermitt, 66 A.3d 810, 813

(Pa. Super. 2013). The test for ineffective assistance of counsel is the same

under both the United States and Pennsylvania Constitutions.              See

Strickland v. Washington, 466 U.S. 668, 687 (1984); Commonwealth v.

Jones, 815 A.2d 598, 611 (Pa. 2002). An appellant must demonstrate that:

(1) his underlying claim is of arguable merit; (2) the particular course of

conduct pursued by counsel did not have some reasonable basis designed to

effectuate his interests; and (3) but for counsel’s ineffectiveness, there is a

reasonable probability that the outcome of the proceedings would have been

different. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001),

abrogated on other grounds by Commonwealth v. Grant, 813 A.2d 726




                                     -7-
J-S51041-16



(Pa. 2002). “A failure to satisfy any prong of the test for ineffectiveness will

require rejection of the claim.” Jones, supra at 611 (citation omitted).

       Appellant first contends,3,     4
                                           that he received ineffective assistance of

trial counsel at the preliminary hearing because the evidence was insufficient

to hold the case for trial and counsel did not present the testimony of

purported alibi witness Dezmond Cotton. (See Appellant’s Brief, at 19-21,

31).   However, Appellant cannot establish actual prejudice relative to the

alleged errors that transpired at his preliminary hearing.          Indeed, “once a

defendant has gone to trial and has been found guilty of the crime or crimes

charged, any defect in the preliminary hearing is rendered immaterial.”

Commonwealth v. Sanchez, 82 A.3d 943, 984 (Pa. 2013) (citation

omitted).    Thus, because the truth-determining process is not implicated,

Appellant’s ineffectiveness of counsel claims in this regard are without merit.
____________________________________________


3
  We note that the issues in the argument section of Appellant’s brief are not
in the same order as in his statement of the questions involved. For ease of
disposition, we will address them in the order listed in the statement of the
questions involved.
4
  In his brief, Appellant’s actual first contention is that trial counsel was
ineffective for failing to hire an expert witness. (See Appellant’s Brief, at
18-19). However, Appellant did not include this claim in his statement of
the questions involved. The Rules of Appellate Procedure provide that issues
to be resolved must be included in the statement of questions involved or
“fairly suggested” by it. Pa.R.A.P. 2116(a). This issue is not included in the
statement of questions involved, nor is it “fairly suggested” by it. Thus, we
hold that Appellant has waived this claim. See Commonwealth v. Harris,
979 A.2d 387, 397 (Pa. Super. 2009) (holding claim waived when not
included in statement of questions involved).


                                            -8-
J-S51041-16



See Commonwealth v. Lyons, 568 A.2d 1266, 1268 (Pa. Super. 1989)

(concluding that counsel was not ineffective where petitioner had failed to

show that “the absence of a preliminary hearing in any way undermined the

truth determining process so as to render unreliable the trial court's finding

of guilt.”).   Thus, there is no basis to upset the PCRA court’s finding that

Appellant was not entitled to PCRA relief on this ground.

      Appellant next claims that counsel was ineffective for failing to provide

him with copies of the discovery materials.     (See Appellant’s Brief, at 30-

31). However, Appellant’s argument is undeveloped. Appellant fails to cite

to any pertinent case law, and he merely states that had counsel sent him

discovery he would have uncovered “information” on discs sent to the

Commonwealth from Facebook corporate offices that would have exonerated

him. (See id. at 30; see id. at 30-31). However, he never specifies the

exact nature of that information or discusses how that information would

have changed the result at trial. (See id.at 30-31).

      “Claims of ineffective assistance of counsel are not self-proving[.]”

Commonwealth v. Spotz, 896 A.2d 1191, 1250 (Pa. 2006) (citation

omitted).      Our Supreme Court has repeatedly refused to consider bald

allegations of ineffectiveness, such as this one.    See Commonwealth v.

Thomas, 744 A.2d 713, 716 (Pa. 2000) (declining to find counsel ineffective

“where appellant fail[ed] to allege with specificity sufficient facts in support

of his claim.”). Thus, because Appellant has failed to argue his claim with
                                     -9-
J-S51041-16



sufficient specificity, we find it waived. Therefore, there is no basis to upset

the PCRA court’s finding that Appellant was not entitled to PCRA relief on this

issue.

         In this third issue, Appellant claims that trial counsel was ineffective

for not objecting to the admission of records from Facebook, Inc., as

violative of the Confrontation Clause of the Sixth Amendment to the United

States Constitution.5 (See Appellant’s Brief, at 21-22). We disagree.

         In discussing this claim, the PCRA court aptly stated:

         . . . Business and public records, however, are generally
         admissible absent confrontation, because they are not
         testimonial. [See] Commowealth v. Dyarman, 73 A.3d 565,
         571 (Pa. 2013)[, cert. denied, 134 S.Ct. 948 (2014)] (citing
         Melendez Diaz v. Massachusetts, 557 U.S. 305, 324 (2009)).

               In analyzing whether a statement is testimonial, a court
         must determine whether the primary purpose in creating the
         document was to establish or prove past events relevant to a
         later criminal proceeding.        [See] Commonwealth v.
         Allshouse, 36 A.3d 163, 175-[1]76 (Pa. 2012)[, cert. denied,
         133 S.Ct. 2336 (2013)] (citing Michigan v. Bryant, 562 U.S.
         344, 370 (2011); Crawford v. Washington, 541 U.S. 36
         (2004). Where a document is “not prepared for the primary
         purpose of accusing a targeted individual,” the document is not
         testimonial under the Confrontation Clause. Dyarman, [supra]
         at 573 (citing Williams v. Illinois, — U.S. —, 132 S.Ct. 2221,
         2243 (2012)).


____________________________________________


5
  The Sixth Amendment’s Confrontation Clause provides “[i]n all criminal
prosecutions, the accused shall enjoy the right to . . . be confronted with the
witnesses against him[.]” U.S. Const. amend. VI.



                                          - 10 -
J-S51041-16



             [Appellant] argues that the custodial records are
       testimonial in nature because they were produced for the
       purpose of proving some fact; thereby rendering trial counsel
       ineffective for failing to object on Confrontation Clause grounds.
       As [the court] discussed in its March 25, 2013 [o]pinion,[6] the
       Facebook, Inc. records in question were properly authenticated
       as domestic records of regularly conducted activity in accordance
       with Pa.R.E. 902(11). The Commonwealth demonstrated that
       automated systems produced the records at or near the time
       [Appellant] transmitted the information.          At the time of
       transmission, Facebook, Inc. could not possibly anticipate that
       the records in question would be used at trial. No Confrontation
       Clause issue exists, as the records are non-testimonial and
       therefore admissible.

(PCRA Court Opinion, 12/17/15, at 6-7) (internal record citation omitted).

       Thus, as the PCRA court cogently analyzed, there is no merit to

Appellant’s underlying Confrontation Clause claim. We will not fault counsel

for failing to make an unmeritorious objection.      See Commonwealth v.

Floyd, 484 A.2d 365, 368 (Pa. 1984) (“it is not an ‘unreasonable strategy,’

to refrain from making nonmeritorious objections.”) (citations omitted).

Therefore, there is no basis to upset the PCRA court’s finding that Appellant

was not entitled to PCRA relief on this issue.

       In his fourth issue, Appellant claims that trial counsel was ineffective

for failing to move to suppress the evidence against him in the witness

intimidation/retaliation case when the trial court granted a judgment of

____________________________________________


6
  On direct appeal, this Court adopted the trial court’s decision. (See
Commonwealth v. Lee-Purvis, No. 533 EDA 2013, unpublished
memorandum at 5 (Pa. Super. filed February 7, 2014)).


                                          - 11 -
J-S51041-16



acquittal on the underlying gun charges. (See Appellant’s Brief, at 22-23).

Specifically, Appellant claims that, because of the dismissal of the gun

charges, his arrest on the witness intimidation/retaliation charges was an

unlawful arrest and therefore all evidence against him was fruit of the

poisonous tree. (See id.). However, Appellant’s argument is undeveloped.

Appellant fails to provide any legal support7 for his contention that the

subsequent dismissal of the underlying gun charges rendered his arrest on

the retaliation/intimidation charges unlawful and any evidence obtained

therefrom fruit of the poisonous tree. This Court has stated,

       [i]n an appellate brief, parties must provide an argument as to
       each question, which should include a discussion and citation of
       pertinent authorities. Pa.R.A.P. 2119(a), [ ]. This Court is
       neither obliged, nor even particularly equipped, to develop an
       argument for a party.        To do so places the Court in the
       conflicting roles of advocate and neutral arbiter.    When an
       appellant fails to develop his issue in an argument and fails to
       cite any legal authority, the issue is waived.

See Commonwealth v. B.D.G., 959 A.2d 362, 371-72 (Pa. Super. 2008)

(en banc) (case citations omitted) (finding claim waived for failure to cite to



____________________________________________


7
  Appellant cites to Commonwealth v. Lovette, 450 A.2d 975, 981 (Pa.
1982), cert. denied, 459 U.S. 1178 (1983). (See Appellant’s Brief, at 23).
However, the issue in Lovette was whether a police officer’s seizing of three
individuals near the scene of a burglary and then transporting them to the
scene for possible identification by the victim: (a) constituted an arrest, and
(b) if so, if there was probable cause for the arrest. See Lovette, supra at
978-81. Thus, Lovette is not applicable to the instant matter.


                                          - 12 -
J-S51041-16



any authority in support of appellant’s argument); see also Pa.R.A.P.

2119(a), (b).

      Here, Appellant has not cited any pertinent legal argument in support

of his claim. Thus, he waived it. See B.D.G., supra at 371-72. Therefore,

there is no basis to upset the PCRA court’s finding that Appellant was not

entitled to PCRA relief on this issue.

      In his fifth issue, Appellant claims that trial counsel was ineffective for

failing to object to two Brady violations by the Commonwealth, namely that

the Commonwealth failed to disclose a “tacit” agreement between it and the

victim and that it allowed the victim to testify, incorrectly, that he was a

witness at Appellant’s preliminary hearing. (Appellant’s Brief, at 24; see id.

at 24-27). We disagree.

      The PCRA court pertinently discussed this claim as follows:

             [Appellant] contends that trial counsel was ineffective for
      failure to object to alleged due process violations under [Brady,
      supra]. In Brady, the United States Supreme Court held that
      the prosecution’s failure to divulge exculpatory evidence is a
      violation of a defendant’s Fourteenth Amendment due process
      rights. [See Brady, supra at 91].

             The Pennsylvania Supreme Court has explained that, in
      order to establish a Brady violation, a petitioner must show
      that: (1) evidence was suppressed by the state, either willfully
      or inadvertently; (2) the evidence was favorable to the
      petitioner, either because it was exculpatory or because it could
      have been used for impeachment; and (3) the evidence was
      material, in that its omission resulted in prejudice to the
      petitioner. [See] Commonwealth v. Willis, 46 A.3d 648, 656
      (Pa. 2012) (citing Commonwealth v. Lambert, 884 A.2d 848,
      854 (Pa. 2005)).      “There is no Brady violation when the
                                         - 13 -
J-S51041-16



      [petitioner] knew or, with reasonable diligence, could have
      uncovered the evidence in question[.]” Commonwealth v.
      Spotz, 18 A.3d 244, 276 (Pa. 2011) (citing Lambert, 884 A.2d
      at 856; Commonwealth v. Paddy, 800 A.2d 294, 305 (Pa.
      2002)).

            Although his argument is difficult to comprehend,
      [Appellant] seems to allege that the Commonwealth violated
      Brady by: (1) withholding evidence of a “tacit agreement
      between the Commonwealth and [the victim];” and (2)
      knowingly allowing [the victim] to provide false testimony. Each
      allegation is without merit.

            Both the trial record and [Appellant’s] own averments
      indicate an explicit agreement between the Commonwealth and
      [the victim], as memorialized in a [m]emorandum of
      [a]greement.    Not only did the Commonwealth provide the
      [m]emorandum to trial counsel, the Commonwealth entered the
      [m]emorandum into evidence and trial counsel used the
      [m]emorandum to cross-examine [the victim]. [Appellant] fails
      to prove that any additional evidence of [an additional tacit]
      agreement was suppressed or what prejudice, if any, resulted.

             [Appellant] cannot establish that the Commonwealth
      deliberately deceived the jury or allowed the use of false
      testimony. The record indicates that [the victim] did not testify
      at [Appellant’s] preliminary hearing for the [i]ntimidation and
      [r]etaliation charges. At trial, [the victim] stated that he had
      testified against [Appellant] at that hearing.       [Appellant] is
      correct to assert that [the victim’s] relevant testimony was
      untrue. Later, the Commonwealth presented Detective James
      Dougherty, who testified that [the victim] had testified at
      preliminary hearing for the [weapons] charges, but did not
      testify at the preliminary hearing for the [i]ntimidation and
      [r]etaliation charges, effectively curing the error. Regardless,
      these facts do not indicate a willful or inadvertent suppression of
      evidence as cognized by Brady. Trial counsel therefore had no
      grounds to raise a Brady objection.

(PCRA Ct. Op., at 7-9) (record citations omitted, emphasis in original).




                                    - 14 -
J-S51041-16



       Accordingly, as the PCRA court correctly stated, there is no merit to

Appellant’s underlying Brady claim; thus, we will not fault counsel for failing

to object on that ground. See Floyd, supra at 368. Therefore, there is no

basis to upset the PCRA court’s finding that Appellant was not entitled to

PCRA relief with respect to this issue.

       In his sixth claim, Appellant argues that trial counsel failed to cross-

examine properly the victim and Detective James Dougherty.8                      (See

Appellant’s Brief, at 27-30).          Specifically, Appellant contends that trial

counsel failed to cross-examine Detective Dougherty with respect to an

investigation conducted by the Office of Professional Responsibility of the

Philadelphia    Police   Department       which    would   have   allegedly   revealed

“different versions of events” surrounding the unsuccessful attempt to arrest

Appellant on March 10, 2011. (Appellant’s Brief, at 28). It also would have

demonstrated that Detective Dougherty’s conduct during the attempted

arrest was “unlawful and negligent.” (Id.). Moreover, Appellant claims that

trial counsel failed to cross-examine the victim with the March 9, 2011

Affidavit of Probable Cause, which would have refuted the victim’s claim at



____________________________________________


8
  Detective Dougherty was one of the detectives involved in the investigation
of Appellant. (See N.T. Trial, 9/18/12, at 185). On March 10, 2011,
Detective Dougherty unsuccessfully attempted to arrest Appellant. (See id.
at 186-91).


                                          - 15 -
J-S51041-16



trial that, in 2011, he had no ill feeling towards Appellant. (See id.; see

also N.T. Trial, 9/18/12, at 111-12). We disagree.

      A criminal defendant has the constitutional right to confront witnesses

against him; this right includes the right of cross-examination.           See

Commonwealth v. Buksa, 655 A.2d 576, 579 (Pa. Super. 1995), appeal

denied, 664 A.2d 972 (Pa. 1995). Cross-examination can be used to test a

witness’ version of the events, to impeach his or her credibility, or to

establish his or her motive for testifying. See id. Lastly, it is well settled

that the scope and vigor of any particular cross-examination is a matter of

trial strategy that is left to the sound discretion of counsel.            See

Commonwealth v. Molina, 516 A.2d 752, 757 (Pa. Super. 1986).

      Appellant’s claim that trial counsel was ineffective for failing to cross-

examine Detective Dougherty with respect to the investigation by the Office

of Professional Responsibility lacks merit. In support of this claim, Appellant

attached three letters, one dated March 12, 2012, and the other two dated

August 30, 2012, to his amended PCRA petition.         (See Amended Petition

under Post-Conviction Relief Act, May 31, 2015, at Exhibit A).        The first

letter addressed to a Ledelle Collier exonerates the officers of any

misconduct with respect to the unsuccessful attempt to arrest Appellant.

(See id. at Letter from Alice D. Mulvey, Chief Inspector, Office of

Professional Responsibility, to Ledelle Collier, 3/12/12, at unnumbered page

1). The second letter, addressed to Karen Lee, also exonerates the officers.
                                    - 16 -
J-S51041-16



(See id. at Letter from Alice D. Mulvey, Chief Inspector, Office of

Professional Responsibility, to Karen Lee, 8/30/12, at unnumbered page 1).

The third letter, also addressed to Ledelle Collier sustains the complaint,

concluding that the police lacked “exigent circumstances” to conduct a

warrantless search of Collier’s residence in an attempt to apprehend the

fleeing Appellant. (Id. at Letter from Alice D. Mulvey, Chief Inspector, Office

of Professional Responsibility, to Ledelle Collier, 8/30/12, at unnumbered

page 1).

      There is nothing in the letters that supports Appellant’s vague

contention that “several different versions of events” were “conducted under

oath, contrary to trial testimony.” (Appellant’s Brief, at 27-30). Nor do the

letters support Appellant’s claim that Detective Dougherty’s conduct was

negligent. (See id.). At most, the letters show that Detective Dougherty’s

belief that he had sufficient exigent circumstances to enter a residence

without a warrant in pursuit of Appellant was incorrect.     (See Letter from

Alice D. Mulvey, Chief Inspector, Office of Professional Responsibility, to

Ledelle Collier, 8/30/12, at unnumbered page 1).

      Moreover, the circumstances surrounding Appellant’s arrest were

ancillary to the issue at trial, whether Appellant posted threatening and

intimidating material on Facebook.      Thus, it was not an unreasonable

strategy for counsel not to cross-examine the witness about such a

secondary issue. See Molina, supra at 757. Further, Appellant has failed
                                    - 17 -
J-S51041-16



to show that he was prejudiced in any way by counsel’s failure to use the

letters to cross-examine Detective Dougherty, thus this claim fails.        See

Jones, supra at 611.

      Appellant’s claim that trial counsel was ineffective for failing to use the

Affidavit of Probable Cause to cross-examine the victim is also meritless. At

trial, the victim testified that, in 2011, he felt no particular animosity

towards Appellant. (See N.T. Trial, 9/18/12, at 111-12). Appellant claims

that the Affidavit of Probable Cause contradicts this testimony because it

demonstrates that the victim told police that he left his residence in 2008 for

a couple of months, and when he returned, Appellant and members of his

gang were using the residence to sell drugs, causing the victim to flee. (See

Amended Petition under Post-Conviction Relief, Act, May 31, 2015, at Exhibit

B, Affidavit of Probable Cause, 3/09/11, at 2-3).      Initially, we note that a

statement allegedly made by the victim that he and Appellant had difficulties

in 2008, does not necessarily contradict his statement that he and Appellant

did not have problems in 2011. Moreover, it was entirely reasonable that

trial counsel, in a case concerning Appellant’s attempts to intimidate the

victim, chose not to elicit the information that Appellant was part of a drug

gang that took over control of the victim’s residence and that he and his

girlfriend were afraid of them.      See Molina, supra at 757.          Further,

Appellant has not shown how the failure to attempt to impeach the victim


                                     - 18 -
J-S51041-16



using this information prejudiced him; therefore, his claim must fail.           See

Jones, supra at 611.

       Thus, as there is no merit to Appellant’s underlying cross-examination

claims, there is no basis to upset the PCRA court’s finding that Appellant was

not entitled to PCRA relief on this issue.

       In his final claims, Appellant argues that he received ineffective

assistance    of sentencing/appellate          counsel.9   Namely,   Appellant   first

contends that appellate counsel was ineffective for failing to argue on appeal

that the trial court: (1) erred in admitting the Facebook posts into evidence;

(2) should have dismissed the charges based on the fruit of the poisonous

tree doctrine; and (3) should have granted Appellant’s motion for a mistrial

based upon the Commonwealths’ closing arguments. (See Appellant’s Brief,

at 31-33). We disagree.

       We have stated that, with respect to claims raised in PCRA petitions

that appellate counsel was ineffective for failing to raise certain issues on

appeal, this Court, relying on both Pennsylvania and United States Supreme

Court decisions, has reiterated that neither the Pennsylvania nor the United

States Constitution requires appellate counsel “to raise and to argue all

colorable, nonfrivolous issues” that a criminal defendant wishes to raise on
____________________________________________


9
 New counsel represented Appellant at sentencing, post-sentence motions,
and on appeal. (See N.T. Sentencing, 12/02/12, at 2; see also PCRA Ct.
Op., at 11 n.6).


                                          - 19 -
J-S51041-16



appeal.   Commonwealth v. Showers, 782 A.2d 1010, 1015 (Pa. Super.

2001), appeal denied, 814 A.2d 677 (Pa. 2002) (citing Jones v. Barnes,

463 U.S. 745 (1983), for the proposition that expert appellate advocacy

consists of the removal of weaker issues and the focus on a few strong

ones). In Showers, we further stated:

            Effective assistance of counsel on appeal is informed by
      the exercise of the expertise with which counsel is presumably
      imbued. It is the obligation of appellate counsel to present
      issues which, in counsel’s professional judgment, “go for the
      jugular” and do not get lost in a mound of other colorable,
      nonfrivolous issues which are of lesser merit. Any evaluation of
      the effectiveness of appellate counsel must strike a balance
      between the duty to exercise professional judgment to limit the
      number of issues presented and the duty not to fail to litigate a
      substantial matter of arguable merit that presents a reasonable
      probability that a different outcome would have occurred had it
      been raised by prior counsel. It is the circumstances of the
      particular case which must guide a court in determining whether
      the truth-determining process was so undermined by the alleged
      ineffectiveness that no reliable adjudication of guilt or innocence
      could have taken place.

Showers, supra at 1016-17 (citations omitted).         With this standard in

mind, we now address the specifics of Appellant’s claims.

      Firstly, the record belies Appellant’s claim that appellate counsel did

not raise in the issue of the admissibility of the Facebook posts on appeal.

On appeal, counsel specifically challenged their admissibility, claiming both

that they were hearsay and that were not properly authenticated.            (See

Commonwealth v. Lee-Purvis, supra at **3-4).             Thus, as Appellant’s

claim is not supported by the record, it must fail.

                                     - 20 -
J-S51041-16



       Second, with respect to Appellant’s claim that appellate counsel failed

to raise the issue that the trial court should have dismissed the charges

because they were fruit of the poisonous tree, as Appellant acknowledged

above, trial counsel did not raise this issue below. Thus Appellant did not

preserve it for appeal and we will not fault appellate counsel for failing to

raise an unpreserved issue. See Showers, supra at 1016-17. Moreover,

as discussed above, Appellant has not provided any legal support for the

contention that the evidence was somehow fruit of the poisonous tree

because the trial court dismissed the underlying gun charges, thus he has

not shown that raising this issue would have changed the result on appeal.

Because Appellant has not demonstrated that counsel’s failure to raise this

issue on appeal prejudiced him, the claim must fail. See Jones, supra at

611.

       Third, Appellant’s claim that appellate counsel was ineffective for

failing to challenge the trial court’s denial of his motion for a mistrial based

upon the Commonwealth’s closing remarks lacks merit.           The PCRA court

correctly analyzed this issue as follows.

              [Appellant] contends that “[a]ppellate counsel failed to
       argue the denial of a mistrial based on the prosecutor’s closing
       remarks.” [(]Amended Petition at 26[)]. A prosecutor’s closing
       remarks are reversible error only where their unavoidable effect
       is to prejudice the jurors, forming in their minds a fixed bias and
       hostility toward the defendant such that they could not weigh
       the evidence objectively and render a fair verdict.           [See]
       Commonwealth v. Tedford, 960 A.2d 1, 33 (Pa. 2008).
       “Comments grounded upon the evidence or reasonable
                                     - 21 -
J-S51041-16



     inferences therefrom are not objectionable, nor are comments
     that constitute oratorical flair.” Commonwealth v. Sneed, 45
     A.3d 1096, 1110 (Pa. 2012) (citing [Commonwealth v.]
     Hutchinson, 25 A.3d [277,] 307 [(Pa. 2001), cert. denied, 132
     S.Ct. 2711 (2012)] (internal quotation marks omitted)).
     Allegedly improper remarks are reviewed in the context of the
     closing argument as a whole. [See] Sneed, 45 A.3d at 1110
     (citing Commonwealth v. Lacava, 666 A.2d 221, 235 (Pa.
     1995)). “The decision to declare a mistrial is within the sound
     discretion of the court and will not be reversed absent a flagrant
     abuse of discretion.” Commonwealth v. Bracey, 831 A.2d
     678, 682 (Pa. Super. 2003)[, appeal denied, 844 A.2d 551 (Pa.
     2004)] (citing Commonwealth v. Cottam, 616 A.2d 988, 997
     (Pa. Super. 1992)[, appeal denied, 636 A.2d 632 (Pa. 1993)]
     (internal quotation marks omitted)).

            The prosecutor told the jury that the image of a rat with a
     ring around it and a line through it meant, “wanted, dead or
     alive,” seven times during his closing remarks. [(]N.T. [Trial,]
     9/19/[]12[,] at 52, 55, 59-60, 63[)]. In his closing remarks,
     trial counsel had sought to establish that [Appellant] did not
     threaten [the victim]:

                 The [first] question is in regard to subsection
           A, was anything done to harm this person [the
           victim]?

                                   *    *    *

                How can they prove beyond a reasonable
           doubt that [the victim] was harmed and not only was
           harmed . . . harmed by any unlawful act [.]

                 With all those Facebook postings up there, did
           you see where [Appellant] is saying to [the victim]
           [“]I’m going to kill you, I’m going to stab you, I’m
           going to shoot you, I’m going to beet [sic] you up,[”]
           what we lawyers call terroristic threats. [“]You’re a
           rat, [you’re] scum, you’re a liar[,”] that’s not a
           crime.

     [(]Id. at 42-44[)]. In this context, the challenged comments
     were a fair response to trial counsel’s closing remarks, and they
                                   - 22 -
J-S51041-16



       highlighted evidence presented at trial that [the victim] faced a
       genuine threat of physical violence in retaliation for acting as a
       government witness. [(See] N.T. [Trial,] 9/18/[]12 at 99-
       108,209-212[)].      The prosecutor’s comments were not
       objectionable, and therefore [Appellant’s] claim is without merit.

(PCRA Ct. Op., at 11-12).

       Accordingly, as the PCRA court correctly stated, there is no merit to

Appellant’s underlying claim regarding the propriety of the Commonwealth’s

closing argument. Therefore we will not fault counsel for failing to raise the

issue on appeal.       See Showers, supra at 1016-17.        Because none of

Appellant’s claims regarding the failure of appellate counsel to raise the

above-discussed issues on appeal have merit, there is no basis to upset the

PCRA court’s finding that Appellant was not entitled to PCRA relief with

respect to this issue.

       In his next issue, Appellant claims that sentencing counsel was

ineffective for failing to file a post-sentence motion challenging the weight of

the evidence.10 (See Appellant’s Brief, at 15). We disagree.

       A claim that the verdict is against the weight of the evidence concedes

that the evidence is sufficient to support the verdict. See Commonwealth

v. Moreno, 14 A.3d 133, 135 (Pa. Super. 2011), appeal denied, 44 A.3d

____________________________________________


10
   In the argument section of his brief, Appellant abandons the claim raised
in his statement of the questions involved that sentencing counsel was
ineffective for failing to raise a post-sentence motion challenging the legality
of his sentence. (See Appellant’s Brief, at 7, 12-38).


                                          - 23 -
J-S51041-16



1161 (Pa. 2012).    The initial determination of credibility and weight to be

afforded the evidence is for the factfinder, who is free to believe all, part, or

none of the evidence presented.      See Commonwealth v. Kane, 10 A.3d

327, 332-33 (Pa. Super. 2010), appeal denied, 29 A.3d 796 (Pa. 2011). A

court must not reverse a verdict on this type of claim unless that verdict is

so contrary to the evidence as to shock one’s sense of justice. See id.

      Here, Appellant generally claims that the evidence was “contradictory

and inconsistent and unreliable . . . .”           (Appellant’s Brief, at 15).

Specifically, Appellant claims that the victim’s testimony that he did not

expect to receive any benefit for his cooperation agreement with the

Commonwealth, was incredible. (See id. at 16). Appellant also avers that

the Commonwealth did not present credible evidence that Appellant was the

individual who posted the threatening messages on Facebook. (See id.).

      However, we note that the jury, sitting as the finder-of-fact, by its

verdict clearly rejected these arguments and found Appellant guilty despite

those alleged inconsistencies.    Appellant utterly fails to explain why these

same arguments would have formed the basis for a successful post-sentence

motion challenging the weight of the evidence.

      In its opinion, the PCRA court, which was also the trial court, stated

that the verdict did not shock its conscience.     (See PCRA Ct. Op., at 13).

Specifically, the court noted:


                                     - 24 -
J-S51041-16



               [t]he jury’s verdict did not shock [the trial c]ourt’s
         conscience. At trial, Special Agent Dietz testified that each
         Facebook profile is linked to a unique identification number.
         [(]See N.T. [Trial,] 9/18/[]12[,] at 151-52[)]. Photographic
         evidence indicated that the Facebook profile belonging to
         [Appellant] contained posts advertising [Appellant’s] musical
         production business. [(See i]d. at 207-[]08[)]. Photographic
         evidence further showed that the retaliatory and intimidating
         posts were displayed on the same profile. [(See i]d. at 205-
         []06[)]. The evidence also demonstrated that each of these
         posts were connected to the same user identification number.
         [(See i]d. at 205-[]08[)]. The weight of the evidence clearly
         supports the inference that [Appellant] published the retaliatory
         and intimidating messages.

(Id.).

         We will not fault sentencing counsel for declining to file a non-

meritorious post-sentence motion challenging the weight of the evidence.

See Commonwealth v. Ross, 856 A.2d 93, 101 (Pa. Super. 2004), appeal

denied, 889 A.2d 1215 (Pa. 2005), cert. denied, 547 U.S. 1045 (2006)

(refusing to find trial counsel ineffective for not filing non-meritorious weight

of evidence motion).

         In   his   final     issue,   Appellant    claims    that   his   sentence   is

unconstitutional.11         (See Appellant’s Brief, at 34).     Prior to discussing the

merits of this issue, we must determine if it is properly before us.



____________________________________________


11
  We note that this argument differs from that raised in the statement of
questions involved, which claimed ineffectiveness of counsel for failing to
challenge the legality of sentence. (See Appellant’s Brief, at 6).


                                           - 25 -
J-S51041-16



      While Appellant argues that his final issue is a non-waivable challenge

to the legality of his sentence, (see Appellant’s Brief, at 35), he does not

actually argue that his sentence is illegal.    (See id. at 35-38).    Rather,

Appellant claims by analogy that a United States Supreme Court decision,

Elonis v. United States, 135 S.Ct. 2001 (2015) (holding that jury

instruction requiring only negligence with respect to communication of

threat, is not sufficient to support conviction under 18 U.S.C. § 875(c)),

filed while Appellant’s PCRA petition was pending below, renders his

conviction unconstitutional. (See Appellant’s Brief, at 38). Thus, Appellant’s

claim is not a non-waivable challenge to the legality of his sentence.

Furthermore, Appellant fails to develop an argument that the holding in

Elonis (construing a federal statute) would have dictated a different result

under Pennsylvania law in this case.      Appellant’s claim has no arguable

merit.

      Appellant also claims that he properly pled this issue in his PCRA

petition.   (See id. at 34).   We disagree.    In his amended PCRA petition,

Appellant claimed that sentencing counsel was ineffective for failing to file a

motion to reconsider sentence. (See Amended Petition for Post-Conviction

Relief Act, at 14).   Appellant argued that such a motion would have been

meritorious because the trial court did not consider his rehabilitative needs,

the mitigating circumstances, did not give sufficient reasons to justify the

sentence, and improperly imposed consecutive sentences.            (See id.).
                                    - 26 -
J-S51041-16



However,     at   no    point   did   Appellant    claim   that   his   conviction   was

unconstitutional. (See id.).

       It is long settled that issues not raised in a PCRA or amended PCRA

petition are waived on appeal.12 See Commonwealth v. Lauro, 819 A.2d

100, 103 (Pa. Super. 2003), appeal denied, 830 A.2d 975 (Pa. 2003)

(waiving five issues not in original or amended PCRA petition). Further, an

appellant cannot raise a subject for the first time on appeal.                       See

Commonwealth v. Hanford, 937 A.2d 1094, 1098 n.3 (Pa. Super. 2007),

appeal denied, 956 A.2d 432 (Pa. 2008) (new legal theories cannot be raised

for first time on appeal); Pa.R.A.P. 302(a). Lastly, Appellant did not raise

this issue in his statement of the questions involved, thus waiving it for that

reason as well.        See Harris, supra at 397.           Accordingly, we find that

Appellant waived his final issue.

       Accordingly, for the reasons discussed above, we affirm the PCRA

court’s dismissal of Appellant’s PCRA petition without a hearing.

       Order affirmed.




____________________________________________


12
   Appellant acknowledges that Supreme Court issued Elonis during the
pendency of his petition in the PCRA court. (See id. at 35). He fails to
provide any explanation as to why he did not seek to supplement his PCRA
petition to raise the issue of the constitutionality of Appellant’s conviction
under Elonis.


                                          - 27 -
J-S51041-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2016




                          - 28 -